57 F.3d 1074NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Frankie Levi COLE, Appellant,v.Rudy TESAR, Clerk of Douglas County Court;  Richard Kutilek,Deputy Clerk of Douglas County Court, Appellee.
No. 95-1540.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 9, 1995.Filed:  June 14, 1995.

Before BOWMAN, WOLLMAN, and ARNOLD, Circuit Judges.
PER CURIAM.


1
In this 42 U.S.C. Sec. 1983 action, Frankie Levi Cole appeals the District Court's1 adverse grant of summary judgment.  Having carefully reviewed the record and the parties' briefs, we conclude the District Court correctly determined that defendants were entitled to judicial immunity.  See Smith v. Erickson, 884 F.2d 1108, 1111 (8th Cir. 1989) (explaining that federal court clerk, who allegedly impeded inmate's access to the courts by intentionally delaying the filing of his original complaint and by lying to him about its whereabouts, was entitled to judicial immunity because "the filing of complaints and other documents is an integral part of the judicial process");  see also Davis v. McAteer, 431 F.2d 81, 82 (8th Cir. 1970) (holding state court clerk who allegedly lost court file entitled to absolute immunity).


2
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Lyle E. Strom, United States District Judge for the District of Nebraska, adopting the report and recommendation of the Honorable Thomas D. Thalken, United States Magistrate Judge for the District of Nebraska